Ames, J.
It is well settled that the declarations of a patient, as to his symptoms and complaints, to his physician, for the *245purpose of medical treatment and advice, are competent and admissible in evidence. They are not to be considered as mere hearsay, if made with a view to be acted on in a matter of grave personal concernment, in relation to which the party has a strong and direct interest to adhere to the truth. Barber v. Merriam,, 11 Allen, 322. All other visible symptoms and indications manifesting pain and suffering stand upon the same ground. The weight and value of such evidence are for the jury to determine in each case.
Under the statute provision that the conviction of a witness of any crime may be shown to affect his credibility, (Gen. Sts. g. 131, § 13; St. 1870, e. 393, § 3,) it has been decided that the term “ conviction ” is used in a sense including the judgment of the court, and that a plea of guilty, without such final judgment, is not sufficient. Commonwealth v. Gorham, 99 Mass. 420. The record offered to impeach the credit of the witness does not show any such judgment, but only that he was discharged on probation. See also Commonwealth v. Lockwood, 109 Mass. 323, 330; Commonwealth v. Dowdicans Bail, 115 Mass. 133; Partridge v. Hood, 120 Mass. 403. Exceptions overruled.